Per Curiam.

The only relief asked in this proceeding is that relator’s name be printed on the official ballot and that his declarations of candidacy and his candidacy for the offices he seeks be certified for the primary election to be held on May 8, 1962. Since that time has passed and the election has been completed, the case has become moot. Therefore the appeal is dismissed. State, ex rel. Keller, v. Loney et al., Board of Elections, 169 Ohio St., 394.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bryant and Q’Neill, JJ., concur.
Griffith, J., not participating.
Bryant, J., of the Tenth Appellate District, sitting by designation in the place and stead of Herbert, J.